Citation Nr: 0127519	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, to 
include as secondary to service-connected ulcer condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1958 to April 
1960.  Subsequent to military service, he had service as a 
Captain in the Army Reserves.

A December 1960 rating decision from the Department of 
Veterans Affairs Regional Office in Newark, New Jersey, 
denied service connection for hypertension.  The veteran was 
notified of this determination and of his appellate rights, 
but did not appeal.  Consequently, this denial became a final 
decision.  See 38 U.S.C. § 4005; 38 C.F.R. § 3.104(a); 
effective May 29, 1959, to Dec. 31, 1962.

A November 1994 RO rating decision denied service connection 
for hypertension, but failed to explicitly address whether 
new and material evidence had been submitted to reopen the 
hypertension claim.  This was subsequently confirmed by a 
February 1996 rating decision which explicitly addressed the 
issue of whether new and material evidence had been submitted 
to reopen the hypertension claim.  The veteran was notified 
of this determination and of his appellate rights, but did 
not appeal, thus the denial became final. See 38 C.F.R. §§ 
20.302, 20.1103 (1995).  The veteran submitted evidence to 
reopen the claim for service connection for hypertension in 
July 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which determined that there was new and material evidence to 
reopen the veteran's claim of entitlement to service 
connection for essential hypertension, but denied service 
connection for hypertension on the reopened claim.  In July 
2000, the veteran filed a notice of disagreement, and the RO 
issued a statement of the case.  The veteran submitted a 
substantive appeal only on the issue of hypertension, and 
presented testimony at a personal hearing before the Board in 
August 2001.  A transcript of that hearing has been 
associated with the claims folder.

Notwithstanding the RO's actions regarding the new and 
material issue, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108 and 7104(b) to consider this issue.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Thus, it must initially be 
determined whether the appellant has submitted new and 
material evidence since the prior final adverse decision in 
February 1986, that is sufficient to reopen the claim for 
service connection for hypertension



FINDINGS OF FACT

1. By an unappealed February 1996 RO rating decision, it was 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for 
hypertension; the veteran did not appeal.

2. Evidence received subsequent to the RO rating decision is 
of such significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for hypertension.


CONCLUSIONS OF LAW

1. The unappealed RO rating decision, determining that there 
was no new and material evidence to reopen the claim for 
service connection for hypertension, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1995).

2. New and material evidence has been submitted to reopen the 
claim of service connection for hypertension.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It should be noted that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law sets forth requirements for notifying a 
claimant as to what evidence is necessary to substantiate the 
claim, as well as assisting a claimant in developing the 
facts pertinent to the claim.  With respect to new and 
material evidence claims, the VCAA states, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).

Although the RO did not have the benefit of the explicit 
provisions of the VCAA at the time that the veteran filed his 
July 1999 application to reopen a claim of service connection 
for hypertension, the veteran was given notice of what was 
required to substantiate his claim.  In the February 2000 
statement of the case, the veteran was informed that new and 
material evidence was required to reopen his previously 
denied claim and was provided with the precise language that 
defines such evidence. 

New and material evidence means evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless of 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In the instant case, the record at the time of the February 
1996 adjudication included a letter dated October 1995, from 
the veteran's representative, asserting that the veteran was 
on active duty for training in June 1956 when he was 
hospitalized, and that he was treated for hypertension, high 
blood pressure having been noted at that time.

The evidence submitted since the RO's denial in February 1996 
includes June 1999 and February 2000 letters from a private 
physician, Dr. Kirschenbaum, who confirmed being the 
veteran's physician prior to his moving to Maine, and 
treating him for hypertension since military discharge in 
1960.  The physician opined that the veteran's "increased 
hypertension" could have been triggered by his reaction to 
the vaccine as well as stress and pressure of his in-service 
military assignments.  Although the RO requested medical 
records from the physician in November 1999, it appears that 
none were obtained.

In his August 2001 testimony before the Board, the veteran 
testified that his blood pressure showed elevated levels 
during in-service hospitalization for ulcer prior to his 
April 1960 discharge from active military service, and again, 
after administration of a vaccine in June 1963.  The veteran 
testified that he was on active duty for training at the time 
of vaccine administration, and his hypertension was directly 
incurred during active military service.  However, service 
records characterize the time of administration of the 
vaccine, June 5, 1963, as inactive duty training.  Indeed, 
authorization for the veteran's hospitalization had to be 
obtained from higher headquarters.

A March 2000 VA compensation examination report includes a 
medical opinion finding no causal connection between the 
current hypertension and the 1963 vaccine, contradicting the 
opinion of the veteran's private physician.  The VA examiner 
noted that during hospitalization for allergic reaction to 
the vaccine from June 10 to June 28, 1963, and July 5 to July 
13, 1963, the veteran showed elevated systolic and diastolic 
readings, as well as some normal blood pressure readings.  
The examiner opined that the veteran's allergic reaction was 
consistent with symptoms of serum sickness, supported by an 
attached research article, and concluded that hypertension 
was not a sequela of the vaccination or of the serum 
sickness/allergy.  The examiner noted it was "fairly 
likely" that the veteran had, at the time, labile 
hypertension which has evolved into an ongoing need for 
treatment of hypertension since the 1960's.  However, the 
examiner provided no medical nexus opinion between the 
veteran's blood pressure readings during active military 
service from 1958 to 1960 and the current hypertension.

In light of the conflicting medical opinions and testimonial 
evidence received after February 1996, the Board finds that 
new and material evidence has indeed been submitted to reopen 
the claim for service connection for hypertension.  The 
evidence is presumed credible for this purpose, it is new in 
that it has not been previously considered by the RO, is 
neither cumulative nor redundant, and contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's hypertension.  Furthermore, it bears 
directly and substantially upon the specific matter under 
consideration.  Specifically, the records provide conflicting 
evidence as to the etiology of the veteran's hypertension 
which had not been considered in previous rating decisions.  
This evidence must be considered in order to fairly decide 
the merits of the claim.  Hodge, supra.  On this basis the RO 
correctly reopened the claim.

Having determined that new and material evidence has been 
added to the record since the RO's February 1996 decision, 
the veteran's claim for service connection for hypertension 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

ORDER

Insofar as new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, the claim is reopened.  To this extent the 
appeal is granted.


REMAND

While the Board finds that the action taken by the RO was 
sufficient under the Veterans Claims Assistance Act of 2000 
to allow the veteran's claim to be reopened, further medical 
development consistent with VA's duty to assist is warranted 
before the claim of entitlement to service connection for 
hypertension can be fully adjudicated.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Essentially, the veteran asserts the following theories of 
service connection for his claim: that his hypertension was 
directly incurred in service as a result of stress of his 
duties, indicated by blood pressure readings during in-
service hospitalizations for his ulcer condition; that his 
hypertension was caused by his service-connected ulcer 
condition, under a theory of secondary service connection; 
that his hypertension was incurred during active duty for 
training, by administration of a vaccine in June 1963.

Service connection may be granted to a veteran, for a disease 
or injury incurred in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval, or air service, 
during other than a period of war.  38 U.S.C.A. § 1101, 1131 
(West 1991 & Supp. 2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d)(2000).  Service connection may 
also be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2000).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 
101(24) (West 1991 & Supp. 2001).  Thus inactive duty 
training may provide the basis for veteran status for 
purposes of benefits administered by the Department only if 
the individual incurred disability or death from an injury 
(or the covered events) incurred or aggravated in the line of 
duty.

The record is unclear as to whether the vaccine was 
administered during active duty training, or inactive duty 
training.  The VA examiner mischaracterized the time of 
administration of the vaccine in 1963 as active duty.  
However, service medical records characterize the time of 
administration of the vaccine, June 5, 1963, as inactive duty 
training.

The Board observes that relative to the issue of a medical 
nexus between the current disability, active or inactive duty 
training status, and vaccination, two General Counsel 
opinions have analyzed the distinction between an injury and 
a disease, in the context of service connection based on 
inactive duty training, under section 101(24).  VAOPGCPREC 
86-90 discussed whether a heart attack sustained during heavy 
exertion while on inactive duty training was an injury under 
38 U.S.C.A. § 101(24).  Although the evidence showed that the 
event may have been precipitated by physical exertion, the 
prior existence of heart disease resulted in a determination 
that the heart attack was not caused by an injury, but rather 
was attributable to a disease.  The General Counsel noted 
that legislative history showed Congress intended to exclude 
"nontraumatic incurrence or aggravation of a disease 
process, and that manifestations of the veteran's 
cardiovascular disease, such as heart attacks of nontraumatic 
origin, fall within the excluded class of disability, i.e., 
do not constitute injuries under the statute."  The non-
traumatic nature of the cause of the claimed resulting 
illness is the focus of the analysis.  However, this opinion 
has been nullified by the amendment to 38 U.S.C.A. § 101(24) 
providing that heart attacks and strokes now qualify.  
Hypertension, though, is not included in this amendment.

Also of interest to this case, is a non-precedential opinion, 
VAOPGC 6-86, that followed VAOPGCPREC 86-90 (formerly OP. 
G.C. 1-81), where the claimant developed Guillain-Barre 
syndrome after an influenza vaccination administered while on 
inactive duty training.  Citing several sources for the 
proposition that the term "trauma" commonly denotes the 
application of an external force or violence, and was 
therefore inapplicable, under modern medical practices, to 
the routine insertion of a hypodermic needle into the body, 
the opinion concluded that unless the needle itself caused 
nerve or tissue damage by its contact with the body, a 
vaccination was not an "injury" under the statute so as to 
afford service connection for the resulting disability.

Review of service medical records show December 1958 blood 
pressure readings and charts of the veteran's blood pressure.  
There was a reading of 120/90 and at least one instance of a 
high systolic reading.  However, no findings of high blood 
pressure or hypertension were assessed at that time.  
February 1960 records of VA hospitalization for ulcer reveal 
no interpretation of the recorded blood pressure readings.  
Post-discharge VA examination of May 1960 shows elevated 
readings, but the examiner made no assessment of them.  June 
and July 1963 hospitalization show recorded blood pressure 
readings with no assessment of the readings.

Evidence submitted since the RO's denial of service 
connection in December 1960 includes October 1972 statements 
in which the veteran reported a February 1972 hospitalization 
and diagnosis of hypertension at East Orange VA hospital; 
statements alleging his hypertension was caused by a vaccine 
administered in June 1963, while he was in the army reserves; 
February 1973 statements, alleging his hypertension was an 
"adjunct condition" to his service-connected ulcer 
condition, seemingly asserting secondary service connection 
which was never addressed by the RO; statements of treatment 
by a private physician, Dr. John Marshall, 129 Perry Street, 
Trenton, N.J., for ulcer and hypertension; and submission of 
blood pressure readings dated May 1973, from Dr. George 
Lassiter of Morristown, New Jersey.  There is no indication 
that these private medical records were obtained.  In 1994 
statements, he indicated his high blood pressure was first 
noted in service in 1958, at Fort Dix hospital during 
hospitalization for an ulcer condition, and asserted it was 
related to the stress of his military service 
responsibilities.  

Additionally, as discussed in the decision above, the veteran 
also submitted letters from his private physician, which 
contradict the VA examiner's opinion regarding the 
relationship between the current hypertension and 1963 
vaccine.  Furthermore, in August 2001 testimony before the 
Board, the veteran again testified that his blood pressure 
showed elevated levels during hospitalization for ulcer prior 
to his April 1960 discharge from active military service, and 
again, after administration of the 1963 vaccine.

As the evidence suggests, the veteran's claim involves 
complex medical questions. The Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions, nor rely on its own unsubstantiated opinion 
regarding medical issues, thus a remand for medical opinion 
and further development of the medical record is necessary. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Interpretation of the recorded in-service blood pressure 
readings, additional medical opinion as to any medical nexus 
between the current hypertension and the in service readings, 
medical development related to the issue of secondary service 
connection, and clarification of the nature of the June 5, 
1963 training, are required.  See VCAA, 38 U.S.C.A. §  5103A 
(West Supp. 2001).

Furthermore, the RO will have an opportunity to consider 
whether any additional notification or development relevant 
to adjudication of the service connection issue is required 
under the VCAA.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a final 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 1992)(published at 57 Fed. 
Reg. 49,747 (1992)).

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In the event that the RO deems further medical examination 
necessary to obtain the requisite medical opinions, the 
veteran is advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).

Accordingly, in view of the foregoing, and to afford the 
veteran every due process consideration, this case is 
remanded to the RO for the following actions:

1. The RO should again attempt to obtain 
all outstanding medical records from 
Dr. Kirschenbaum, Dr. Marshall of 129 
Perry Street, Trenton, N.J., Dr. 
George Lassiter of 107 Washington 
Street, Morristown, N.J., as well as 
from any other source(s) or 
facility(ies) identified by the 
veteran, to include another request 
for any outstanding service medical 
records (the veteran testified to 
hospitalization immediately preceding 
his April 1960 discharge in his 
hearing before the Board).  In 
requesting private treatment records, 
the RO should specify that actual 
treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain treatment records should be 
fully documented.  If any records are 
not obtained, the RO should inform the 
veteran of the records that the RO was 
unable to obtain and what efforts were 
made to obtain the records, and such 
efforts should be documented in the 
claims file.  The RO should also 
inform the veteran what further 
action, if any, will be taken by the 
RO with respect to his claim for 
compensation, and allow him an 
appropriate period of time within 
which to respond.

2. The RO should request, from the 
appropriate source, sufficient records 
(including pay records if necessary) 
pertaining to the nature and dates of 
the veteran's training in the Army 
Reserves to ascertain whether the 
veteran was engaged in active duty for 
training or inactive duty training on 
the June 5, 1963, vaccine 
administration date.  Attention is 
called to the 3101 dated January 2, 
1964:  "Entered active duty training 
5 June 63, active duty terminated 5 
June 63."  This appears to contradict 
the 17 July 63 communication (in the 
service medical records) from HQ, 
First Army, to Commanding General, 
Fort Dix, referring to "inactive duty 
training."

3. The RO should provide the entire 
claims folder and a copy of this 
REMAND, to the same examiner(s) who 
performed the veteran's March 2000 
examination, (if available), and 
request a comprehensive review of the 
record.  The examiner(s) must 
acknowledge receipt and review of the 
claims folder in any report generated 
as a result of this remand.  If the 
same examiner(s) is/are not available, 
then an appropriate examiner should 
conduct a comprehensive medical review 
of the veteran's file.  The 
examiner(s) attention is specifically 
directed to service medical records of 
in-service hospitalizations for ulcer, 
containing recorded blood pressure 
readings.  The examiner should 
specify, considering the veteran's 
entire medical history, (a) whether 
the readings indicate high blood 
pressure, and/or hypertension; (b) if 
so, the examiner should offer an 
opinion as to whether it is at least 
as likely as not that any high blood 
pressure readings in the duty period 
from March 1958 to April 1960 
represent the onset or aggravation of 
the veteran's current hypertension; 
(c) the examiner(s) should also 
specify whether the current 
hypertension was at least as likely as 
not caused or increased by the 
veteran's service connected ulcer 
condition.  The examiner should 
provide complete rationales for all 
conclusions reached.

4. When the above development has been 
completed, and the provisions of the 
VCAA pertaining to duty to assist have 
been fully carried out, the RO should 
readjudicate the claim, on both a 
direct and secondary service 
connection basis, in light of all 
pertinent evidence, including that 
obtained as a result of this remand, 
and legal authority.

5. If the claim continues to be denied, 
the veteran and his representative 
must be furnished an appropriate 
supplemental statement of the case and 
given an opportunity to submit written 
or other argument in response thereto, 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits sought 
should be granted or denied.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


